Order entered November 6, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01097-CR

                          DENVA JOSEPH STERLING, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F13-62092-L

                                          ORDER
       The Court REINSTATES the appeal.

       On October 27, 2015, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On October 28, 2015, we received the reporter’s record;

however, court reporter Karren Jones did not file all of the exhibits with the record.

Nevertheless, in the interest of expediting the appeal, we VACATE the October 27, 2015 order

requiring findings.

       We ORDER the reporter’s record filed as of the date of this order.

       We ORDER court reporter Karren Jones to file a supplemental record containing State’s

Exhibit nos. 41, 42, and 43, DVDs, within FIVE DAYS of the date of this order. If the

supplemental record is not filed within the time specified, the Court will utilize its available
remedies, including ordering that Karren Jones not sit as a court reporter until she files the DVD

exhibits in this appeal.

        Appellant’s brief is due within FORTY DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order to the Honorable Carter Thompson,

Presiding Judge, Criminal District Court No. 5; Karren Jones, deputy official court reporter,

Criminal District Court No. 5; and to counsel for all parties.




                                                      /s/        ADA BROWN
                                                                 JUSTICE